Cite as 2016 Ark. 201


                   SUPREME COURT OF ARKANSAS.
                                         No.   CR-02-228


                                                  Opinion Delivered May
                                              5, 2016
JAMES E. SMITH
                    PETITIONER PRO  SE PETITION TO REINVEST
                               JURISDICITON IN THE TRIAL
V.                             COURT TO CONSIDER A PETITION
                               FOR WRIT OF ERROR CORAM
 STATE OF ARKANSAS             NOBIS; PRO SE MOTION
                   RESPONDENT FOR APPOINTMENT OF COUNSEL
                               [JEFFERSON COUNTY CIRCUIT
                               COURT, NO. 35CR-99-724]


                                                  PETITION DENIED; MOTION FOR
                                                  APPOINTMENT OF COUNSEL MOOT.

                                       PER CURIAM


        Petitioner James E. Smith was found guilty by a jury of two counts of rape for

 engaging in sexual intercourse with his girlfriend’s daughters when they were both under

 the age of fourteen.     He was sentenced to two consecutive terms of twenty years’

 imprisonment. His convictions and sentences were affirmed by the Arkansas Court of

 Appeals. Smith v. State, CR-02-228 (Ark. App. Jan. 8, 2003) (unpublished) (original docket

 no. CACR 02-228). Smith subsequently filed a petition pursuant to Rule 37.1 in the trial

 court. The petition was denied, and we affirmed that order. Smith v. State, CR-05-294

 (Ark. Feb. 23, 2006) (unpublished per curiam).

        In 2012, Smith filed in this court a pro se petition to reinvest jurisdiction in the trial

 court to consider a petition for writ of error coram nobis, which was denied. Smith v. State,

 2012 Ark. 403 (per curiam). In 2014, petitioner filed a second petition seeking coram nobis
                                    Cite as 2016 Ark. 201

relief, and it was dismissed as a successive petition. Smith v. State, 2014 Ark. 246 (per

curiam). On March 15, 2015, Smith filed a third petition to reinvest jurisdiction in the trial

court to consider a petition for writ of error coram nobis, which was also dismissed as

successive. Smith v. State, 2015 Ark. 188, 461 S.W.3d 345 (per curiam). Smith’s first three

petitions challenged his convictions on the basis that the two victims had made inconsistent

statements, the trial court erroneously admitted evidence, the prosecution fabricated

evidence, and the evidence was insufficient to sustain the conviction.

       Now before this court is Smith’s fourth pro se application to reinvest jurisdiction in

the trial court to consider a petition for writ of error coram nobis. Smith raises allegations

not raised in the first three petitions, contending that his judgment of conviction was illegally

rendered by a trial court that lacked subject-matter jurisdiction due to an invalid arrest

warrant and an insufficient information. Smith contends that the arrest warrant was invalid

because it was not signed by the court and asserts that the criminal information was

insufficient because it was not signed by the prosecutor or filed by the circuit clerk. Smith

also argues that his counsel conspired with the prosecutor and the trial court to conceal these

deficiencies because the trial court had been deprived of subject-matter jurisdiction. Smith

has also filed a motion for appointment of counsel. For the reasons stated below, Smith’s

new allegations fail to raise claims that are cognizable in an error coram nobis proceeding

and are otherwise wholly without merit. Because the petition is without merit, Smith’s

motion for appointment of counsel is moot.

       We first note that a petition filed in this court for leave to proceed in the trial court

where the judgment was entered is necessary because the trial court can entertain a petition

                                                2
                                    Cite as 2016 Ark. 201

for writ of error coram nobis after a judgment has been affirmed on appeal only after we

grant permission. Roberts v. State, 2013 Ark. 56, at 11, 425 S.W.3d 771, 778. A writ of

error coram nobis is an extraordinarily rare remedy more known for its denial than its

approval. Howard v. State, 2012 Ark. 177, at 4, 403 S.W.3d 38, 42–43. Coram-nobis

proceedings are attended by a strong presumption that the judgment of conviction is valid.

Id.

       The function of the writ is to secure relief from a judgment rendered while there

existed some fact that would have prevented its rendition if it had been known to the trial

court and which, through no negligence or fault of the defendant, was not brought forward

before rendition of the judgment. Id. The petitioner has the burden of demonstrating a

fundamental error of fact extrinsic to the record. Id. The writ is allowed only under

compelling circumstances to achieve justice and to address errors of the most fundamental

nature. Id. We have held that a writ of error coram nobis is available for addressing certain

errors that are found in one of four categories: (1) insanity at the time of trial, (2) a coerced

guilty plea, (3) material evidence withheld by the prosecutor, or (4) a third-party confession

to the crime during the time between conviction and appeal. Id.

       Smith does not raise allegations sufficient to establish the existence of some fact

extrinsic to the record because any defects in the arrest warrant or in the criminal

information could have been discovered and raised in the trial court. Allen, 2014 Ark. 368,

at 2, 440 S.W.3d at 330–31. Claims that a petitioner either could have known, or knew,

at the time of trial do not provide grounds for issuance of a writ of error coram nobis.




                                                3
                                   Cite as 2016 Ark. 201

Rodgers v. State, 2013 Ark. 294, at 3 (per curiam); see also Howard v. State, 2012 Ark. 177, at

21, 403 S.W.3d 38, 51.

       Furthermore, the contention that the trial court’s alleged lack of subject-matter

jurisdiction was deliberately concealed from Smith has no evidentiary support and is

otherwise without merit. A trial court has subject-matter jurisdiction to hear and determine

cases involving violations of criminal statutes, and trial error does not deprive a court of

jurisdiction. Henderson v. White, 2011 Ark. 361, at 2–3 (per curiam). An alleged error in an

amended information would not take away the trial court’s personal or subject-matter

jurisdiction. Moore v. Hobbs, 2010 Ark. 380, at 2 (per curiam). A court with personal and

subject-matter jurisdiction over the defendant in a criminal proceeding has authority to

render judgment. Id. We have held that an information is sufficient if it names the

defendant, the offense charged, the statute under which the charge was made, the court and

county where the alleged offense was committed, and if it set forth the principal language

of the statute and the asserted facts constituting the offense. Sawyer v. State, 327 Ark. 421,

423, 938 S.W.2d 843, 844-45 (1997). Smith’s allegations fail to demonstrate that the

information was deficient. Nevertheless, even if the information were insufficient, the

subject-matter jurisdiction of the trial court would not be implicated when the sufficiency

of the information is questioned. Id.

       Likewise, an illegal arrest, without more, has never been viewed as either a bar to

subsequent prosecution or an absolute argument against a valid conviction. Biggers v. State,

317 Ark. 414, 420–21, 878 S.W.2d 717, 720 (1994). An invalid arrest may call for the

suppression of a confession or other evidence, but it does not entitle a defendant to be

                                               4
                                   Cite as 2016 Ark. 201

discharged from responsibility for the offense. Id. (citing O’Riordan v. State, 281 Ark. 424,

426, 665 S.W.2d 255 (1984)). This court has made clear that the trial court’s jurisdiction

to try an accused does not depend upon the validity of the arrest of the accused and does

not, standing alone, vitiate a valid conviction. Chestang v. State, 2015 Ark. 372, at 3 (per

curiam).

       Smith’s allegations of an invalid arrest warrant and insufficient information are not

cognizable in a coram-nobis proceeding because the alleged deficiencies were not extrinsic

to the record and could have been discovered at trial. Smith fails to establish that such

deficiencies would have prevented the rendition of the judgment.

       Petition denied. Motion for Appointment of Counsel Moot.




                                              5